PER CURIAM.
Diana Mosley, Freddie Neal and Tony Neal, Jr., members of the board of trustees of the United Tabernacle Missionary Baptist Church, appeal an order denying their motion to dissolve an April 1997 temporary injunction which, after notice and hearing, enjoined the board of trustees from interfering with the performance of the duties of Willie James King, appellee, incident to his position as pastor of the church. Appellants argue that, because the trial court refused to require a bond upon issuance of the temporary injunction in 1997, the trial court erred in declining in 1999 to set aside that temporary injunction pursuant to rule 1.610(d), Florida Rules of Civil Procedure. Even if the failure of the trial court to require a bond was error, see rale 1.610(b), Florida Rule of Civil Procedure; see, e.g., United Farm Workers of America, AFL-CIO v. Quincy Corp., 681 So.2d 773, 777 (Fla. 1st DCA 1996), because the record on appeal does not reflect whether appellants requested or submitted evidence to support a bond at the initial hearing, the record before us is not sufficient for appellate review at this point. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979). Further, such an argument should be made at the time of the initial issuance of the injunction, by a motion for rehearing or motion to dissolve or on a direct appeal from the order issuing the injunction. See Hunter v. Dennies Contracting Co., Inc., 693 So.2d 615 (Fla. 2d DCA 1997); Pecora v. Pecora, 697 So.2d 1267, 1269 n. 3 (Fla. 5th DCA 1997).
*644Accordingly, the order on appeal is affirmed.
WEBSTER, DAVIS AND VAN NORTWICK, JJ., CONCUR.